Citation Nr: 1618045	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, prior to November 25, 1996 and since January 1, 1997. 

2.  Entitlement to a disability rating in excess of 20 percent for compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, and from September 1988 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 1995, April 1996, June 1996, and November 1996 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to increased ratings for the service-connected right and left leg disabilities.  The Veteran filed Notice of Disagreements (NODs) in January 1996 and July 1996.  The RO issued a Statement of the Case (SOC) in August 1996.  In September 1996, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In June 1998, the Veteran testified at a hearing at the RO.  Thereafter, by way of a Supplemental Statement of the Case (SSOC) issued in June 1998, the RO assigned a 20 percent disability evaluation for the right leg disability, effective since May 26, 1995, the date of the Veteran's claim. 

In July 2004, the Veteran testified at a hearing held in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In December 2004, the Board denied increased ratings for the Veteran's disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2005 order, the Court granted a joint motion for remand filed by the parties and vacated the Board's December 2004 decision and remanded the appeal to the Board for readjudication consistent with the motion. 

The matters were again before the Board in June 2006 and were remanded for further development consistent with the December 2005 Court order.  In February 2008, the Board again denied the claims.  The Veteran again appealed to the Court.  In June 2009, the Court granted a joint motion for remand filed by the parties, vacating the Board's February 2008 decision and remanding the appeal to the Board for readjudication consistent with the motion.

In his April 2008 Substantive Appeal, the Veteran requested another Board hearing at the local RO (Travel Board hearing).  Accordingly, in April 2010 and February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for, in pertinent part, the Veteran to be afforded another Board hearing.  In a March 2016 statement, the Veteran's representative withdrew the Veteran's hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In a May 2013 rating decision, the RO granted service connection for superficial peroneal nerve neuropathy/radiculopathy of the right leg.  The RO assigned a 10 percent rating.  In a subsequent November 2015 rating decision, the RO combined the service-connected superficial peroneal nerve neuropathy/radiculopathy of the right leg and the compartment syndrome, status post right fasciotomy into one disability rating.  The new service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve was awarded a 30 percent disability rating, retroactively effective from May 26, 1995.  The November 2015 rating decision also expanded the service-connected compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve.  The RO then increased the disability rating for the service-connected compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve, to 20 percent, effective May 26, 1995.  A March 2016 rating decision confirmed the 20 percent for the compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The disability rating assigned for the compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve during the period of time on appeal includes a period of temporary total disability evaluation for convalescence following a surgery under 38 C.F.R. § 4.30 (2015).  However, the claim on appeal does not include this period during which a temporary total disability rating was in effect.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the May 2013 rating decision granted an increased disability rating of 30 percent for the compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, under Diagnostic Code 5312.  However, the rating codesheet lists Diagnostic Code 5213, which refers to the forearm.  The Diagnostic Code needs to be changed on the codesheet to reflect the correct Diagnostic Code of 5312.  38 C.F.R. § 4.73 (2015).

Additionally, the Veteran's last VA examinations to assess the current severity of his service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, were in October 2015.  However, these examinations only addressed the neurological and vascular aspects of the service-connected disabilities.  The Veteran is currently rated under Diagnostic Codes 5312 and 8521.  Thus, joint and muscle examinations are also needed to assess the current severity of the service-connected disabilities.  In this regard, the Veteran was last afforded VA joint and muscle examinations in March 2011.  In a March 2012 statement, the Veteran's representative argued that the March 2011 examinations were inadequate.  In a more recent statement in December 2015, the Veteran's representative reported that the Veteran's service-connected disabilities had worsened since the March 2011 VA examinations.  The representative requested that the appeal be remanded for more recent VA examinations to be obtained.  The March 2011 VA examinations are now over five years old.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of these disabilities.  Additional VA joint and muscle examinations are therefore necessary to determine the current severity of the service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Change the Diagnostic Code listed on the rating codesheet for the service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, from the incorrect Diagnostic Code 5213 to the correct Diagnostic Code 5312.

2.  Schedule the Veteran for VA muscles and joint examinations to determine the current severity of his service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




